DETAILED ACTION
The following is a non-final office action upon examination of application number 16/929442. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/9/2022 has been entered. 

Response to Amendment
Claims 1, 3, 8, 10, 15, and 17 have been amended. 
Claims 1-20 are pending in the application and have been examined on the merits discussed below. 
The rejection under 35 UCS 103 of claims 3, 10, and 17 is withdrawn in view of the claim amendments filed 8/9/2022. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-7 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 8-14 are directed to a system comprising one or more processors; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. Claims 15-20 are directed to a non-transitory computer-readable medium, which is a manufacture, and this a statutory category of invention. 
(Step 2A) The claims recite an abstract idea instructing how to evaluate engagement based on user interaction flow, which is described by claim limitations reciting: obtaining information related to user page accesses and flows; creating a period graph for a measurement period including a coefficient value, wherein the coefficient value is “n x n” matrix and has “w” layers, and in response to detecting increased user engagement, generating additional dimensional entries corresponding to increased coefficient values; computing yield leakage value for the measurement period; creating a temporal reference, updating the period graph based on the yield leakage value and the temporal reference; … generating channel yield loss rankings by identifying channels having the highest amount of intersections with user exits; and identifying a link where the yield leakage value increased and where the link leads to. The identified recited limitations in the claims describing evaluating engagement based on user interaction flow (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers marketing activities and fundamental economic practices. Dependent claims 2, 3, 4, 5, 6, 10-13, 17-19 recite different calculations/determination steps and only further narrow the abstract idea (i.e., evaluating engagement based on user interaction flow); therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements in claim 8 (i.e., the one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method) and claim 15 (i.e., the one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor of a computer to perform a method), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a processor/computer.
Additional elements reciting automatically generating… do not prove an improvement to the computer or technology; further, these additional elements only amount to computer implementation of the abstract idea. Additional elements such in claims 9, and 16 related to webpage user access do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional elements only link the abstract idea to a technological environment. Similarly, additional elements in claims 7, 14, and 20 related to training a deep learning add additional elements that do not yield an improvement and only generally link the abstract idea to a technological environment (i.e., machine learning). Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Similarly,  additional elements reciting automatically generating… do not prove an improvement to the computer or technology; further, these additional elements only amount to computer implementation of the abstract idea.  Additional elements in the dependent claims reciting webpage user access and training deep learning do not provide an improvement and only add field of use limitations. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0010281 (Berkhin); in view of US 2020/0195737 (Phansalkar); in view of US 10909604 (Zappella); in view of US 2020/0191576 (Zhang); in view of US 2013/0138495 (Lemphers). 

As per claim 1, Berkhin teaches: a processor-implemented method for dynamic digital channel journey analysis, the method comprising: ([0047] … For example, as illustrated in FIG. 2, implementations are contemplated in which the relevant population of users interact with a diverse network environment via any type of computer (e.g., desktop, laptop, tablet, etc.) 202, media computing platforms 203 (e.g., cable and satellite set top boxes and digital video recorders), handheld computing devices (e.g., PDAs) 204, cell phones 206, or any other type of computing or communication platform)
obtaining information related to user page accesses and flows; ([0019] … User data 100 which reflect the behavior and/or demographics of an underlying user population are collected and indexed (102). At least some of these data track the navigational behavior of the user population with regard to documents, pages, sites, and domains visited, and links selected. [0048] … For example, collection of data representing a user's interaction with specific Web pages may be accomplished using any of a variety of well known mechanisms for recording a user's online behavior. However, it should be understood that such methods of data collection are merely exemplary and that user data may be collected in many other ways. For example, user data may be collected when a user registers with, for example, a particular web site or service. [0049] Once collected, the user data are processed and stored in some centralized manner).
creating a period graph for a measurement period including a coefficient value……in response to detecting increased user engagement, generating additional dimensional entries corresponding to increased coefficient values ([0022] Therefore, according to various embodiments, empirical data corresponding to link selection behavior by users are employed to weight outbound links in a PageRank formulation such that this user behavior is taken into account. According to a specific embodiment, the number of users who browsed from page i to page j along a link connecting the two pages is employed to assign to the link a weight which reflects a likelihood that a user will move along the directed edge corresponding to the link. [0027] … a site or host level graph, a link between site I and site J exists if there are pages i and j connected by a hyperlink such that i.epsilon.I, j.epsilon.J. Now we can assign weights W.sub.IJ to the link I.fwdarw.J using a formula similar to any of (3)-(3C) with N.sub.IJ being a count of users who proceeded from any page i in site I to any page j in site J.; coefficient/weight increases in response to increased user engagement. [0043] … should be periodically recomputed because the Web graph grows and its topology changes with time)
computing a yield leakage value for the measurement period; ([0022] Therefore, according to various embodiments, empirical data corresponding to link selection behavior by users are employed to weight outbound links in a PageRank formulation such that this user behavior is taken into account. According to a specific embodiment, the number of users who browsed from page i to page j along a link connecting the two pages is employed to assign to the link a weight which reflects a likelihood that a user will move along the directed edge corresponding to the link. [0027] … a site or host level graph, a link between site I and site J exists if there are pages i and j connected by a hyperlink such that i.epsilon.I, j.epsilon.J. Now we can assign weights W.sub.IJ to the link I.fwdarw.J using a formula similar to any of (3)-(3C) with N.sub.IJ being a count of users who proceeded from any page i in site I to any page j in site J. [0043] … should be periodically recomputed because the Web graph grows and its topology changes with time)
creating a temporal reference, updating the period graph based on the yield leakage value and the temporal reference; ([0020] … because the set of pages, the connections between them, and user behavior may change over time, the user data collection and PageRank computations may be iterated (dashed line) to ensure that they reflect the most current conditions in the computing environment. [0027] … a site or host level graph, a link between site I and site J exists if there are pages i and j connected by a hyperlink such that i.epsilon.I, j.epsilon.J. Now we can assign weights W.sub.IJ to the link I.fwdarw.J using a formula similar to any of (3)-(3C) with N.sub.IJ being a count of users who proceeded from any page i in site I to any page j in site J. [0043] … should be periodically recomputed because the Web graph grows and its topology changes with time)
and identifying a link where the yield leakage value [changed] … ([0031] …deriving out-link weights, teleportation vectors, and teleportation coefficients based on user behavioral data [0011] …generation of the first component includes assigning a weight to each of the outbound links. Each of the weights is derived with reference to a portion of the user data representing a frequency with which the corresponding outbound link was selected by a population of users. [0027] … for a site or host level graph, a link between site I and site J exists if there are pages i and j connected by a hyperlink such that i.epsilon.I, j.epsilon.J. Now we can assign weights W.sub.IJ to the link I.fwdarw.J using a formula similar to any of (3)-(3C) with N.sub.IJ being a count of users who proceeded from any page i in site I to any page j in site J).

Although not explicitly taught by Berkhin, Phansalkar teaches: identifying a link where the yield leakage value [is high] and where the link leads to ([0137] … it is possible to draw inferences about the customer's behavior that allow the content to be designed to keep the user at a given content source. For example, if a readers of Forbes regularly depart its online site to look at particular portions of Fortune's online site, it is possible to redesign the content of the Forbes site to contain similar content, thus diminishing the chance the reader will depart. Thus, behavior online can be used to help redesign media content to retain customers. Media businesses can also use online behavior to identify geographic areas of interest and other demographic areas of interest for books, music, news, film and other content).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Berkhin with the aforementioned teachings of Phansalkar with the motivation of drawing inferences about consumer behavior to improve content performance (Phansalkar [0137]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Phansalkar to the system of Berkhin would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the evaluation of user browser behavior.

Although not explicitly taught by Berkhin, Zappella teaches: identifying a link where the yield leakage value increased (Col 11 ln 20-29 Both positive feedback metrics 422 and negative feedback metrics 424 may be collected in various embodiments. Positive feedback metrics 422 may comprise, for example, increased sales rates, increased click-through rates on web links provided along with the ICEs, positive reviews and the like. Negative feedback metrics 424 may comprise the converse of the positive feedback metrics, and may include, for example, reduced sales rates, increases in the number of times the item is returned after purchase, reduced click-through rates on web links).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Berkhin with the aforementioned teachings of Zappella with the motivation of collecting feedback metrics (col 11 ln 18-29). Further, one of ordinary skill in the art would have recognized that applying the teachings of Zappella to the system of Berkhin would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for identifying links with increased click-through (leakage).

Although not explicitly taught by Berkhin, Zhang teaches: wherein the coefficient value is "n x n" matrix and has "w" layers, and, … ([0044] … The link determination module 307 may determine one or more first links and one or more second links on generating a reference matrix exemplarily illustrated in FIG. 7B that defines the relationships between the map-matched links. [Fig. 7B]; see Fig. 7B showing coefficient values in a n x n matrix with w (t) layers based on user engagement).
One of ordinary skill in the art would have recognized that applying the teachings of Zhang to the system of Berkhin would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for coefficient values to be shows in a table format.

Although not explicitly taught by Berkhin, Lemphers teaches: automatically generating channel yield loss rankings by identifying channels having the highest amount of intersections with user exits; and ([0043] FIG. 9 shows one such network. FIG. 9 shows, for instance, the score from a start page 162 to a search page 164 being 0.5, the score for a page for contact information 166 as a 0.0, and the score for a checkout page 168 being 0.9. [0046] …higher scores being given to edges that led to a promotion code validation page, lower scores being assigned to pages that led to dead ends (no exit paths), and the lowest score being given to cyclic edges. FIG. 9, for example, shows exemplary scores for three traversals from a start page 162.; generates channel rankings/scores based on user exits for the channels).
One of ordinary skill in the art would have recognized that applying the teachings of Lemphers to the system of Berkhin would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the scoring/ranking of channels.

	
As per claim 2, although not explicitly taught by Berkhin, Phansalkar teaches: determining whether a valued relationship exists between a first business associated with the link having the …. yield leakage value and a second business having a website to which the link leads to ([0137] … it is possible to draw inferences about the customer's behavior that allow the content to be designed to keep the user at a given content source. For example, if a readers of Forbes regularly depart its online site to look at particular portions of Fortune's online site, it is possible to redesign the content of the Forbes site to contain similar content, thus diminishing the chance the reader will depart. Thus, behavior online can be used to help redesign media content to retain customers. Media businesses can also use online behavior to identify geographic areas of interest and other demographic areas of interest for books, music, news, film and other content; identifies relationship between first business (departed online site) and second business (Forbes site)).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Berkhin with the aforementioned teachings of Phansalkar with the motivation of drawing inferences about consumer behavior to improve content performance to keep users within a main web site (Phansalkar [0137]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Phansalkar to the system of Berkhin would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the evaluation of relationships with linked websites.

Although not explicitly taught by Berkhin, Zappella teaches: … increased yield leakage value …(Col 11 ln 20-29 Both positive feedback metrics 422 and negative feedback metrics 424 may be collected in various embodiments. Positive feedback metrics 422 may comprise, for example, increased sales rates, increased click-through rates on web links provided along with the ICEs, positive reviews and the like. Negative feedback metrics 424 may comprise the converse of the positive feedback metrics, and may include, for example, reduced sales rates, increases in the number of times the item is returned after purchase, reduced click-through rates on web links).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Berkhin with the aforementioned teachings of Zappella with the motivation of collecting feedback metrics (col 11 ln 18-29). Further, one of ordinary skill in the art would have recognized that applying the teachings of Zappella to the system of Berkhin would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for identifying links with increased click-through (leakage).

As per claim 4, Berkhin teaches: determining an edge value representing a number of unique traversals between two nodes in the period graph ([0011] …generation of the first component includes assigning a weight to each of the outbound links. Each of the weights is derived with reference to a portion of the user data representing a frequency with which the corresponding outbound link was selected by a population of users. [0027] … for a site or host level graph, a link between site I and site J exists if there are pages i and j connected by a hyperlink such that i.epsilon.I, j.epsilon.J. Now we can assign weights W.sub.IJ to the link I.fwdarw.J using a formula similar to any of (3)-(3C) with N.sub.IJ being a count of users who proceeded from any page i in site I to any page j in site J).

As per claim 5, although not explicitly taught by Berkhin, Phansalkar teaches: determining a value representing steps to completion of a transaction in a flow when there are exits without completion of a transaction ([0022] …The method further includes calculating an opportunity index, wherein the opportunity index shows the competitive view of touch-point interactions. Click events occur on at least one of a computer, a tablet, and a mobile device. In embodiments calculating an engagement index, an intensity, and/or an influence index may including evaluating a series of touch-points, or a series of alternative paths among or through touch-points, thereby examining the path a customer may take to arrive at a decision point, such as a purchase. [0157] In another example of a vertical, the automotive consumer journey is can benefit from analysis to understand a path to purchase. Although consumers buy vehicles at dealerships, most of the decision-making process and influential touch-points are online. 85 to 90 percent of auto shoppers may conduct online research. According to the digital touch-points facility, the typical car shopper begins the process on a search engine or review site and ends at the brand's domain, before heading to a dealership. The online research process typically lasts, on average, four months, with an uptick in activity in the last month. [0158] … Companies can find the right balance between site flash and allure vs. ease of use. Companies can make sure that consumers who are coming into the brand site (via search or review sites) land on the appropriate page. The manufacturer website is often the last chance to interact with consumers, and manufacturers need to keep them from defecting to ensure that they head to the manufacturer's dealers).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Berkhin with the aforementioned teachings of Phansalkar with the motivation of drawing inferences about consumer behavior to improve content performance (Phansalkar [0137]). 

As per claim 6, Berkhin teaches: updating the coefficient value when there is an increase in the yield leakage value ([0020] the set of pages, the connections between them, and user behavior may change over time … computations may be iterated (dashed line) to ensure that they reflect the most current conditions in the computing environment. [0027] … for a site or host level graph, a link between site I and site J exists if there are pages i and j connected by a hyperlink such that i.epsilon.I, j.epsilon.J. Now we can assign weights W.sub.IJ to the link I.fwdarw.J using a formula similar to any of (3)-(3C) with N.sub.IJ being a count of users who proceeded from any page i in site I to any page j in site J [0043] …periodically recomputed because the Web graph grows and its topology changes with time. In line with this is purely topological change, core pages with the same in and out-links still come in and out of fashion or significance over time).

As per claim 8, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies. 

As per claim 9, Berkhin teaches: determining an engagement level on one or more webpages the user accesses ([0025] … according to one formulation, u reflects user meta-data which may include, but are not limited to, weight, recency, tenure, and time spent on a page [0029] … incorporate user network utility, user tenure, recency, and time spent on a page). 

As per claim 11, this claim recites limitations substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies. 

As per claim 12, this claim recites limitations substantially similar to those addressed by the rejection of claim 5, above; therefore, the same rejection applies. 

As per claim 13, this claim recites limitations substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies. 

As per claim 15, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies. 

As per claim 16, this claim recites limitations substantially similar to those addressed by the rejection of claim 9, above; therefore, the same rejection applies. 

As per claim 18, this claim recites limitations substantially similar to those addressed by the rejection of claim 5, above; therefore, the same rejection applies. 

As per claim 19, this claim recites limitations substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies. 

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0010281 (Berkhin); in view of US 2020/0195737 (Phansalkar); in view of US 10909604 (Zappella); in view of US 2013/0138495 (Lemphers); in view of US 2015/0007065 (Krishnamoorthy).

As per claim 7, Berkhin teaches: … when the yield leakage value changes; and updating a corresponding coefficient value ([0022] …the number of users who browsed from page i to page j along a link connecting the two pages is employed to assign to the link a weight which reflects a likelihood that a user will move along the directed edge corresponding to the link [0027] … For example, for a site or host level graph, a link between site I and site J exists if there are pages i and j connected by a hyperlink such that i.epsilon.I, j.epsilon.J. Now we can assign weights W.sub.IJ to the link I.fwdarw.J using a formula similar to any of (3)-(3C) with N.sub.IJ being a count of users who proceeded from any page i in site I to any page j in site J).

Although not explicitly taught by Berkhin, Krishnamoorthy teaches:  training a deep learning system when the yield leakage value changes ([0028] … various machine learning and data mining techniques may be applied on the structured data, such as a logistic regression model, decision trees, artificial neural network, support vector machine and so on. In an illustrative example, converting the recorded user activity into graphical format may include generating a tab visit sequence configured to depict a sequence of accessing tabs from among the one or more tabs. A tab visit sequence is explained in more detail with reference to FIG. 5. [0038] … At operation 316, the apparatus 200 converts the recorded user activity to a structured format configured to facilitate determining of the user browsing behavior. For example, numerical, text and/or categorical information related to the recorded user activity may be organized into a suitable structured format such as a tabular format (for example, a rectangle table or a row-by-column format) or a graphical format and for enabling application of various machine learning and data mining techniques to facilitate analysis of the recorded user activity. [0054] Accordingly, it is noted that three tabs are visited before product purchase on "Tab H". In an embodiment, for each webpage, entry nodes (i.e. tabs leading into the web page) and an exit nodes (i.e. tabs leading to from the web page) may also be identified. For example, from the tab action graph 600, it can be learnt that for "Tab C", the entry node is "Tab D", whereas the exit nodes are "Tab H" and "Tab E".  [0061] In an embodiment, the method 700 may include converting the recorded user activity to a structured format configured to facilitate determining of the user browsing behavior. For example, numerical, text and/or categorical information in the data corresponding to the recorded user activity may be organized into a suitable structured format such as a tabular format (for example, a rectangle table or a row-by-column format) or a graphical format and stored. The structured format is chosen such that various machine learning and data mining techniques can be applied on the structured data).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Berkhin with the aforementioned teachings of Krishnamoorthy with the motivation of applying machine learning to consumer browsing behavior (Krishnamoorthy [0038]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Krishnamoorthy to the system of Berkhin would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the application of machine learning.

As per claim 14, this claim recites limitations substantially similar to those addressed by the rejection of claim 7, above; therefore, the same rejection applies. 

As per claim 20, this claim recites limitations substantially similar to those addressed by the rejection of claim 7, above; therefore, the same rejection applies. 

Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 101, Applicant argues that the claims do not recite marketing activities or fundamental economic practices and are therefore not abstract.
Examiner respectfully disagrees. Examiner finds that evaluating engagement based on user interaction flow is in the field of customer analytics and is related to marketing activities (see paragraph 2 of the specification [0002] Customer journey analytics relates to systems capable of analyzing every touchpoint that a customer interacts with across multiple channels on web pages over time. Customer journey analytics may give marketers and customer experience professionals a useful tool to analyze and improve business practices at a personal level. Based on the analysis of a tremendous amount of data in real-time, marketers may discover the most important customer journey sand prioritize those opportunities that may significantly impact business goals such as increasing revenues and improving customer experience).
The courts have used the phrases "fundamental economic practices" or "fundamental economic principles" to describe concepts relating to the economy and commerce. Fundamental economic principles or practices include hedging, insurance, and mitigating risks. The term "fundamental" is not used in the sense of necessarily being "old" or "well-known." See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept); In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice"); In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential) (claims to a new method of allocating returns to different investors in an investment fund was a fundamental economic concept). Limitations in the claims describing evaluating engagement based on user interaction flow are related to commerce and are therefore found to recite a fundamental economic practice. 

With respect to the rejection under 35 USC 101, Applicant argues that the claims recite additional elements that integrate the judicial exception into a practical application.
Examiner respectfully disagrees. An improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similarly, generating graphs and coefficients, as recited in the present claims, does not improve computers or technology; instead, these abstract limitations recite an improvement to an abstract idea. 
 
With respect to the rejection under 35 USC 101, Applicant argues that the claims recite an inventive concept.
Examiner respectfully disagrees. The computer additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Similarly,  additional elements reciting automatically generating… do not prove an improvement to the computer or technology; further, these additional elements only amount to computer implementation of the abstract idea.  Additional elements in the dependent claims reciting webpage user access and training deep learning do not provide an improvement and only add field of use limitations. 
Limitations related to generating graphs and coefficients, as recited in the present claims, describe the abstract idea. The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature). The Supreme Court’s cited rationale for considering even "just discovered" judicial exceptions as exceptions stems from the concern that "without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’" Myriad, 569 U.S. at 589, 106 USPQ2d at 1978-79 (quoting Mayo, 566 U.S. at 86, 101 USPQ2d at 1971). See also Myriad, 569 U.S. at 591, 106 USPQ2d at 1979 ("Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry."). The Federal Circuit has also applied this principle, for example, when holding a concept of using advertising as an exchange or currency to be an abstract idea, despite the patentee’s arguments that the concept was "new". Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (emphasis in original).

With respect to the rejection under 35 USC 103, Applicant argues that the art of record does not disclose the claimed limitations.
Examiner respectfully disagrees. The Applicant’s arguments are directed to newly amended features; additional search has been conducted and the rejection has been updated to address said amendments. See updated Claim Rejections - 35 USC § 103 above now also relying on US 2013/0138495 (Lemphers).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9021361 (Pettinati) – discloses systems and methods for generating visualization data representing network traffic flow in or out of nodes representing the network traffic for one or more web pages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683